IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                            NOS. WR-85,374-01 & -02 & -03 & -04


                         EX PARTE FRED RODRIGUEZ, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. D-42,913-A & D-42,914-A & D-42,915-A & D-42,916-A
             IN THE 358TH DISTRICT COURT FROM ECTOR COUNTY


       Per curiam. A LCALA, J., filed a concurring opinion in which J OHNSON, J.
joined.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary

of a habitation and three counts of aggravated assault with a deadly weapon. Applicant was

sentenced to twelve years’ imprisonment, in each case, to run concurrently. He did not appeal his

convictions.

       Applicant contends that his plea was involuntary because he was not competent, his counsel

coerced Applicant into pleading guilty, and he was not provided an interpreter. Applicant has
                                                                                                       2

alleged facts that, if true, might entitle him to relief. In these circumstances, additional facts are

needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact. The trial court shall order trial counsel to respond

to Applicant’s claims of involuntary plea. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 14, 2016
Do not publish